DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-14 are pending.  Applicant’s previous election of an isoelectric point of at least 7.4 still applies and no claims are withdrawn.
Response to Amendment
Applicant’s amendment of 04/22/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (U.S. 2017/0205701) in view of Cheah et al. (U.S. 2016/0024639).
Regarding claims 1-2, 4-14, Ide teaches a laminated glass comprising a first transparent substrate (glass) layer 10, a first adhesive 12 (ethylene vinyl acetate copolymer, as in claim 11), a transparent film 31 (corresponding to the substrate film of the present functional film), a light scattering layer 34 (corresponding to the claimed functional layer comprising an organic/transparent resin 32, as claimed, and functioning as an image display functional layer, as in claims 9-10), a second adhesive 22 (also ethylene vinyl acetate copolymer, as in claim 11), and a second transparent substrate (glass) 20, in the above order, as claimed (see abstract, [0047]-[0069], FIG. 1).  Ide also teaches that the transparent film 31 may be a thermoplastic polyester ([0066]) and later exemplifies PET as a suitable transparent film ([0173]) such that it would have been obvious to have used PET as the transparent film 31 in Ide based on its suitability as demonstrated in the examples.  Ide teaches that the transparent film 31 may be 0.01-0.5 mm in thickness ([0067])
Ide does not disclose the claimed deposited layer.  However, Cheah is also directed to transparent substrate materials (like PET) used in optical laminates (like in Cheah) and teaches that such traditional transparent substrate materials may be improved via a sapphire (i.e., alpha Al2O3, as in claims 5 and 6, and inherently having an isoelectric point of 9.1-9.2, as in claims 7 and 8 based on the present disclosure) layer on its surface in order to provide a composite material/laminate with better properties (“best of both worlds”) than each material individually (i.e., improved scratch resistance, improved transparency, improved hardness, improved acid resistance, improved toughness, improved weight and cost) (see abstract, [0099], [0109], [0218]-[0219], [0224]).  Cheah teaches that the thickness of the sapphire layer may be 1/1000th of the underlying substrate (see claim 6 of Cheah), ([0219]).  The sapphire layer is only a single layer as in claim 4.  Thus, it would have been obvious to have provided the sapphire layer of Cheah onto the PET of Ide because Cheah teaches that the sapphire layer provides various protective benefits (e.g., scratch resistance, hardness, acid resistance) that would be beneficial to the softer PET (e.g., during handling of the PET) and does not have the typical shortcomings of pure sapphire (e.g., improved transparency and not as brittle, expensive, and heavy).
It would have further been obvious to have applied the sapphire layer to both surfaces of the PET based on the protective benefits described above (i.e., to protect both surfaces of the PET).  Having applied the sapphire to both surfaces of the PET, the deposited layer of sapphire would be on both the outermost surface of the functional film (i.e., the side of the PET film 31 that faces the first adhesive 12 in Ide) and also between the PET film/substrate and the functional/light scattering layer (i.e., the side of the PET film 31 that receives the light scattering layer 34), as in claim 2.
As explained above, Ide teaches that the PET transparent film 31 may be 0.01-0.5 mm in thickness and Cheah teaches that the sapphire layer may be 1/1000th of the underlying (PET) substrate, which, given that the thickness of the PET layer in Ide may be, e.g., 0.01mm, yields a 0.00001mm thickness for the sapphire layer (i.e., 0.01/1000) which is 10 nm and within the ranges of claims 1, 13 and 14 (such that the broader range of modified Ide overlaps the claimed ranges).
The adhesive properties of claim 12 are not disclosed in modified Ide, however, these properties are inherently present based on the same materials (alpha Al2O3 and ethylene vinyl acetate copolymer) being used for the deposited layer and adhesive layers in modified Ide.  Additionally, given that the adhesive layers are intended to provide delamination resistance (i.e., adhesion), the degree of adhesion provided by the adhesive layers to the adjacent layers would have been obvious to adjust as an art-recognized result effective variable, including to values within the claimed range, in order to optimize the adhesion/delamination resistance of the overall laminate.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).  It is however noted that there does not appear to be any data supporting the “economically produced” benefit asserted by Applicant in the context of unexpected results.  Also, the claims do not appear to be commensurate in scope with the examples in the present application in terms of the type of materials of each layer, the order of layers, and the thickness of each layer in the multilayer film.  It also does not appear that there are inventive and comparative examples within and outside of the claimed thickness range, such that there does not appear to be evidence supporting the criticality of the claimed 50 nm or less thickness range.
Applicant argues a lack of reasonable expectation of success in relation to the above discussed benefits but this is not the relevant standard for expectation of success in combining prior art references (i.e., the prior art does not need to have the same motivation as Applicant).
Applicant argues that the Cheah reference has a thickness outside the claimed range but this appears to be just one embodiment of Cheah and the combination of Ide and Cheah renders obvious the claimed thickness range as explained in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787